           Case 3:20-cv-02829-VC Document 46 Filed 06/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 BIOCARDIA, INC.,                                   Case No. 20-cv-02829-VC
               Plaintiff,
                                                    ORDER CALLING FOR RESPONSE TO
          v.                                        MOTION FOR STAY
 NVISION MEDICAL CORPORATION, et                    Re: Dkt. No. 45
 al.,
               Defendants.


       BioCardia, if it still opposes the shareholders’ motion for a stay, must file a response by

5:00 p.m. on Monday. Any applicable deadlines are stayed until the Court disposes of this

motion.

       IT IS SO ORDERED.

Dated: June 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
